Citation Nr: 1715906	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  13-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for a scar on the right leg, currently evaluated as noncompensable.

2.  Entitlement to service connection for degenerative joint diseases (DJD) of the left shoulder (claimed as left shoulder injury).

3.  Entitlement to service connection for residuals of a broken jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Z., Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Travel Board hearing in his April 2013 substantive appeal; however, he withdrew such request in a February 2017 written statement.  Accordingly, there remains no outstanding hearing request.  38 C.F.R. § 20.704 (e) (2016).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

During the course of the Veteran's claim, a claim for TDIU was considered and denied by the RO in an August 2014 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a higher initial rating for a right leg scar and entitlement to service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of residuals of a broken jaw, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of a broken jaw have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA's duty to notify was satisfied by an October 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains service treatment records along with private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran underwent a VA examination regarding his claimed jaw disability in November 2010.  The examiner considered the full record, to include the Veteran's service treatment records, lay statements, and current medical condition, and conducted a thorough examination, to include all appropriate testing.  He found that there were no current residuals of a broken jaw.  Therefore, the Board finds that such opinion is adequate and VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For these reasons, the Board concludes that VA has fulfilled its duties to notify and assist the Veteran and will proceed to a decision.  
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.   See 38 U.S.C.A. § 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the Veteran claims service connection for residuals of a broken jaw.  In this regard, his July 1957 separation examination documents that he sustained a multiple fracture of the left mandible while in service, with a complete recovery.

However, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for residuals of a broken jaw, as the first element of service connection, i.e., a current diagnosis, has not been shown at any time during the pendency of the claim, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  In fact, there has been no diagnosis of residuals of a broken jaw since the Veteran's separation from service.  

In November 2010, the Veteran underwent a VA examination for the claimed disorder.  The examiner noted that the Veteran suffered a fractured jaw in service, which was treated with an external fixation for 2-3 weeks, and that no complications were noted.  He indicated that the Veteran reported experiencing mild pain on the left lower side of his jaw, occurring on a less than monthly basis.  History was negative for trauma to the teeth, neoplasm, swelling, drainage, and difficulty chewing, opening the mouth or talking.  Examination findings were negative for both bone loss of the maxilla or mandible and malunion or nonunion of the maxilla or mandible.  There was no limitation of motion at the temporomandibular articulation.  There was no bone loss of the hard plate and no tooth loss due to loss of substance of body of the maxilla or mandible.  Osteoradionecrosis and osteomyelitis was absent, and there was no speech difficulty.  An X-ray was performed to determine the extent of any bone loss.  The examiner concluded that the examination revealed normal healing and normal function of the TMJ.  Accordingly, he found there were no residuals from the Veteran's in-service jaw fracture.

Furthermore, the Board finds that post-service private and VA treatment records likewise fail to show a diagnosis of residuals of a broken jaw.  In this regard, VA treatment records and private treatment records are silent regarding any jaw-related complaints.

The only evidence that the Veteran currently suffers from residuals of a broken jaw are his own statements.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).

However, matters of a diagnosis of a disability are not capable of lay observation.  Rather, such are matters within the province of trained medical professionals.  Therefore, the Veteran, as a lay person, is not competent to opine that he has residuals of a broken jaw, as such question of diagnosis requires medical knowledge.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose his claimed disability, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 (providing that lay persons are not competent to diagnose cancer).

Moreover, with respect to the Veteran's claimed continuing pain as a result of his in-service jaw fracture, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  As indicated above, current disability is required in order to establish service connection.  Brammer, supra.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current disability of residuals of broken jaw due to underlying disease or injury, and the record does not contain a recent diagnosis of disability in the time period just prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.  Accordingly, in the absence of a current disability, such claim must be denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of a broken jaw.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   


ORDER

Service connection for residuals of a broken jaw is denied.


REMAND

Regarding the Veteran's left shoulder disability, he underwent a VA examination in December 2010.  The examiner found that it was not related to service, stating , "there is no evidence of a chronic left shoulder condition following separation.  The next records seen where this is mentioned is 54 years later in October 2010."  The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the examiner should provide an addendum opinion which considers the history of credible left shoulder symptoms reported by the Veteran, and provides a medical explanation to support his findings.

With respect to the Veteran's scar disability, he underwent a VA scars examination in May 2014, subsequent to the issuance of the statement of the case (SOC) in March 2013.  However, the RO has not issued a supplemental statement of the case (SSOC) since the receipt of this additional evidence.  The duty to readjudicate based upon VA-developed records cannot be waived without potential prejudice to the Veteran.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) ("Together [sections] 511(a) and 7104(a) dictate that the Board acts on behalf of the Secretary in making the ultimate decision on claims and provides 'one review on appeal to the Secretary' of a question 'subject to decision by the Secretary' under [section] 511(a).").  Therefore, a remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make the claims file available to an examiner to offer an addendum opinion regarding the etiology of the Veteran's left shoulder degenerative joint disease.  An examination of the Veteran is not required unless deemed necessary by the examiner selected to offer the opinion.  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's left shoulder degenerative joint disease is related to his in-service torn ligament of the left shoulder.

The examiner should offer a rationale for any opinions expressed.  The examiner is informed that the Board finds the Veteran's statements regarding the history of his left shoulder symptoms credible, and this should be considered when rendering an opinion.

2. Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


